363-/5"
                                 ELECTRONIC RECORD




COA #14-14-00003-CR                                     OFFENSE: Poss of a Firearm by Felon


STYLE: Octaviano Isralel Sanchez v The State of Texas   COUNTY: Harris

                                                                          nd
COA DISPOSITION: Affirmed                               TRIAL COURT: 262"° District Court


DATE: March 17, 2015    Publish: No                     TC CASE #: 1376038




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Octaviano Isralel Sanchez v The State of Texas

CCA#

         P£D SEl                      Petition      CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:

                                                    JUDGE:

DATE:       O6//0/J0/r                              SIGNED:.                     PC:


JUDGE:         1<Pl LtASUstiA—                      PUBLISH:                     DNP:




                                                                                        MOTION FOR


                                                            FOR REHEARING IN CCA IS:


                                                         JUDGE:


                                                                                ELECTRONIC RECORD